DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 includes a typographical error in line 5, “at two least” should be –at least two--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. [DE102009053956, machine translation provided, “Gebhardt”].
Gebhardt discloses a method of laser welding a plurality of plastic parts (9 and 10) together wherein at 5least one of the plastic parts is partially absorptive to laser light at an absorption wavelength (paragraph 0019), comprising: holding the plastic parts together (paragraph 0020); generating a plurality of laser beams (laser beam from light bundles 4 and 5) (paragraph 0019); directing the plurality of laser beams to the plastic parts so that these laser 10beams intersect each other at an angle (angle β) in an intersection angle range between ten degrees and ninety degrees at a point along a weld path within the partially absorptive part (paragraph 0030); and wherein generating the plurality of laser beams includes generating each laser beam to have a wavelength that is the absorption wavelength and an intensity that is 15lower than an intensity that will cause a material of which the partially absorptive plastic part is made to reach a melting temperature and an intensity high enough so that an intensity of laser energy at the intersection of laser beams is high enough to cause the material of which the partially absorptive plastic part is made to reach a melting temperature and melt (paragraph 0006). 
With respect to claim 2, Gebhardt discloses tracing the plurality of laser beams so that the intersection of the plurality of laser beams traces around the weld path (paragraph 0006, 0018, 0023). 
With respect to claim 6, Gebhardt discloses an intersecting multi-beam laser welding system capable of welding together a plurality of plastic parts received in the 
With respect to claim 7, Gebhardt discloses the trace laser welding subsystems are configured to trace their respective laser beams so that the intersection 20of the laser beams traces around the weld path (paragraph 0006, 0018, 0023). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt in view of Li et al. [US2011/0200802, “Li”].
Gebhardt discloses a method and device for laser welding. Applicant is referred to paragraph 5 for a detailed discussion of Gebhardt. Gebhardt discloses tracing the laser beam using mirrors (6 and 7), but does not specifically disclose a galvanometer mirror or a movable frame. 
Li discloses a method and device for laser welding. Li discloses tracing a plurality of laser beams around a weld path (paragraphs 0005, 0010, 0057). Li discloses moving the laser beam with a galvano-mirror system (paragraph 0067) and scanning a movable frame (Figure 7b). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and device of Gebhardt by using either or both of a galvano-mirror or a movable frame for tracing the laser beam as taught by Li in order to ensure accurate and efficient movement of the laser beam. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 19, 2022